Citation Nr: 0408180	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran is currently diagnosed with a chronic bilateral knee 
disorder; the competent medical evidence of record shows that 
there is no link between the veteran's bilateral knee 
disorder and his military service.

2. There is no competent medical evidence of record that 
shows that the veteran is currently diagnosed with a chronic 
bilateral hip disorder.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

2.  A bilateral hip disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in October 2002, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
RO also provided the veteran with a copy of the December 2002 
rating decision and May 2003 Statement of the Case (SOC), 
which together provided the veteran with notice as to the 
evidence needed to substantiate his claims and the reasons 
the claims were denied.  The SOC provided the veteran with 
notice of all the law and regulations pertinent to his 
claims, including the law and implementing regulations of the 
VCAA.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and afforded 
the veteran a VA examination in March 2003.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.





Bilateral Knee Disorder

The veteran contends that during service, he sustained 
multiple falls from various heights while working as a 
lineman and wireman.  The veteran maintained that he did not 
seek treatment every time he fell from the pole because he 
would have been accused of malingering.  On the few occasions 
when he did seek treatment, he indicated that he was provided 
with "APCs" or "all purpose capsules," and then he was 
told to report back to his unit. 

Private medical records from Drs. P.J.M. and R.J.C. and the 
March 2003 VA examination report show that the veteran is 
currently diagnosed with a chronic bilateral knee disorder 
manifested by osteoarthritis of the knees.  Thus, a current 
chronic disability is shown by the medical evidence.  38 
C.F.R. § 3.303 (2003). 
 
The service medical records show that the veteran entered 
service with mild genu varus, according to the August 1970 
service induction examination report.  No disabling knee 
disorder, however, was diagnosed in connection with this 
finding.  The service medical records do not document any 
complaints of, findings of, or treatment for a disease 
process of the knees during service.  Thus, there is no 
medical evidence that shows that bilateral knee problems 
manifested during the veteran's military service.  38 C.F.R. 
§ 3.303 (2003). 

There is similarly no competent medical evidence of record 
that links the currently
diagnosed bilateral knee disorder to any incident or 
incidents of service.  38 C.F.R. § 3.303 (2003).  In a 
December 2002 letter, Dr. P.J.M. referenced a letter from the 
veteran's service representative in which the representative 
advised Dr. P.J.M. that the veteran had been in the military 
and his job duties included climbing up and down telephone 
poles as a lineman.  Dr. P.J.M. noted that the service 
representative advised him that the veteran had fallen 
numerous times.  On that basis, Dr. P.J.M. indicated that he 
believed that it was possible that the veteran's knee 
osteoarthritis was a result of his military service and his 
job as a telephone lineman.  Dr. P.J.M.'s opinion is clearly 
based on a history of knee problems provided by the veteran 
and service representative and not based on review of 
pertinent records in the claims file.  As previously 
discussed, the service medical records do not document knee 
problems during service.  The Board notes that a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Therefore, the Board finds that 
Dr. P.J.M.'s opinion is unpersuasive as it is not supported 
by the other medical evidence of record.   Moreover, Dr. 
P.J.M.'s opinion is speculative.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, while Dr. P.J.M.'s opinion is favorable to the veteran, 
it does not constitute competent medical evidence of a link 
between the veteran's current bilateral knee disorder and 
service.  

The March 2003 VA examiner found that there was no 
correlating evidence in the veteran's file that documented 
knee injuries, multiple falls, or treatments/profiles.  The 
VA examiner maintained that a suggestion of a correlation 
based on the veteran's military occupational specialty would 
be speculative at best.  The examiner therefore concluded 
that it was less likely than not that the veteran's current 
knee conditions were related to his military service. The 
Board accords greater evidentiary weight to the opinion 
expressed by the March 2003 VA examiner because unlike Dr. 
P.J.M.'s opinion, it is based on review of the claims folder 
and supported by the medical evidence of record.  Thus, the 
competent medical evidence of record shows that there is no 
link between the veteran's current bilateral knee disorder 
and service.  38 C.F.R. § 3.303 (2003).  

Although the veteran contends that his current knee problems 
are related to his service and the physical requirements 
thereof, as a layman he is not competent to offer opinions on 
medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  Even 
if the veteran sustained trauma to the knees that went 
untreated, the Board notes that the mere fact of an in-
service injury is not enough.  There must be chronic 
disability resulting from that injury.  Drs. P.J.M. and 
R.J.C. records show that the onset of a chronic left knee 
disorder occurred in 1998, and the onset of a chronic right 
knee disorder occurred sometime after 1998, 26 years after 
the veteran's discharge from service.  For the reasons and 
bases provided above, the Board finds that the weight of the 
evidence is against the veteran's claim.  Therefore, service 
connection of a bilateral knee disorder may not be 
established on the current evidence of record. 


Bilateral Hip Disorder 

There is no competent medical evidence of record that shows 
that the veteran is currently diagnosed with a bilateral hip 
disorder.  Therefore, service connection for a bilateral hip 
disorder is denied.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R.          § 3.303 (2003). 


ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for a bilateral hip disorder is denied. 



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



